Matter of Cumberbatch (2015 NY Slip Op 06045)





Matter of Cumberbatch


2015 NY Slip Op 06045


Decided on July 9, 2015


Appellate Division, First Department


Per Curiam


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 9, 2015
SUPREME COURT, APPELLATE DIVISION
First Judicial Department

Rolando T. Acosta,	Justice Presiding,
Rosalyn H. Richter
Sallie Manzanet-Daniels
Paul G. Feinman
Judith J. Gische,	Justices.


M-2036 

[*1]In the Matter of Lawrence S. Cumberbatch (admitted as Lawrence St. Clair Cumberbatch, a suspended attorney: Departmental Disciplinary Committee for the First Judicial Department, Petitioner, Lawrence S. Cumberbatch, Respondent.

Disciplinary proceedings instituted by the Departmental Disciplinary Committee for the First Judicial Department. Respondent, Lawrence S. Cumberbatch, was admitted to the Bar of the State of New York at a Term of the Appellate Division of the Supreme Court for the Second Judicial Department on April 27, 1973.

Jorge Dopico, Chief Counsel, Departmental
Disciplinary Committee, New York
(Jun H. Lee, of counsel), for petitioner.
No appearance for respondent.


PER CURIAM


Respondent Lawrence S. Cumberbatch was admitted to the practice of law in the State of New York by the Second Judicial Department on April 25, 1973, under the name Lawrence St. Clair Cumberbatch. At all times relevant to this proceeding, respondent maintained an office for the practice of law within the First Judicial Department.
By order entered October 16, 2014, this Court granted the motion of the Departmental Disciplinary Committee to immediately suspend respondent from the practice of law pursuant to [*2]the Rules of the Appellate Division, First Department (22 NYCRR) § 603.4(e)(1)(i) based upon his failure to fully cooperate with the Committee in its investigation of a complaint filed against him alleging, inter alia, neglect (123 AD3d 152 [1st Dept 2014]). Respondent did not appear on that motion.
According to the Committee, its July 24, 2014 Notice of Motion for Immediate Suspension included the following warning:
"PLEASE TAKE FURTHER NOTICE, that pursuant to 22 NYCRR 603.4(g), an attorney who is suspended and who has not appeared or applied in writing to the Committee or the Court for a hearing or reinstatement for six months from the date of the order of suspension, may be disbarred without further notice."
On October 21, 2014, the notice of entry of this Court's October 16, 2014 order of suspension was mailed to respondent by first-class mail and certified mail return receipt requested.
Now, by notice of motion, the Committee seeks an order disbarring respondent from the practice of law, pursuant to 22 NYCRR 603.4(g), on the grounds that respondent has been suspended under 22 NYCRR 603.4(e)(1)(i) and has not appeared or applied in writing to the Committee or the Court for a hearing or reinstatement since the date of his immediate suspension, which occurred more than six months ago on October 16, 2014.
Respondent was served with this motion to disbar by first-class mail and certified mail return receipt requested but no response has been submitted.
In light of the fact that more than six months have elapsed since the date of this Court's suspension order and respondent has failed to appear or contact the Committee or the Court for a hearing or reinstatement, respondent should be disbarred (Matter of Ayu, 123 AD3d 44 [1st Dept 2014]; Matter of Anyikwa, 120 AD3d 49 [1st Dept 2014]).
Accordingly, the Committee's motion for an order disbarring respondent, pursuant to 22 NYCRR 603.4(g), should be granted and respondent's name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective immediately.
All concur.
Order filed. [July 9, 2015]Acosta, J.P., Richter, Manzanet-Daniels, Feinman, and Gische, JJ.
Respondent disbarred and his name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective the date hereof. Opinion Per Curiam. All concur